Citation Nr: 9926290	
Decision Date: 09/14/99    Archive Date: 09/21/99

DOCKET NO.  97-11 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Bernie Gallagher, Counsel


INTRODUCTION

The appellant had active service from June 1968 to June 1970.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal as a result of a rating decision in April 
1996 by the Department of Veterans Affairs (VA) regional 
office (RO) in  New Orleans, Louisiana.

The veteran testified at a hearing at the RO in April 1997.  
A transcript of that hearing is in the claims folder.

The veteran testified at a hearing at the RO in June 1998 
before the undersigned, who was designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7107.  A 
transcript of that hearing is in the claims folder.

This case was remanded by the Board in September 1998 for 
further development.  It was returned to the Board in August 
1999.


FINDINGS OF FACT

1.  The veteran is not a veteran of combat.

2.  The veteran does not have a clear diagnosis of PTSD, and 
the claim is not plausible.


CONCLUSION OF LAW

The claim for service connection for PTSD is not well 
grounded, and there is no statutory duty to assist the 
appellant in developing facts pertinent to this claim.  38 
U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served in Vietnam from June 1969 to June 1970 as 
a wheeled vehicle repairman.  His Military Occupational 
Speciality was mechanic.  He did not receive the Combat 
Infantry Badge or a similar citation and he was not awarded 
the Purple Heart.  The DD 214 shows that he was awarded the 
National Service Defense Medal, the Vietnam Service Medal, 
the Vietnam Campaign Medal, as well as a Good Conduct Medal 
and an Army Commendation Medal.  His personnel records 
disclose that he served with the Co. D, 93d Engr Bn (Const), 
as a wheeled vehicle repairman, while in Vietnam.  He 
participated in an unnamed campaign.  These records disclose 
that he was awarded the Vietnam Campaign Medal with 60 
Device, and two overseas bars.

The service medical records disclose no evidence of any 
psychiatric disorder.

On the veteran's initial claim for benefits filed in June 
1970, the only disabilities he claimed were hearing trouble 
and a right knee problem.

On a VA examination in October 1970, his nervous system was 
described as normal.

The veteran filed his initial claim for PTSD in September 
1995.

On a statement received in January 1996, the veteran 
described two events he experienced in Vietnam which he felt 
contributed to his current claim for service connection for 
PTSD.  The first was that he was driven by a jeep at night to 
a camp to repair generators.  The second was that he watched 
American soldiers cut the ears off dead enemy soldiers.

In October 1996, a VA social worker disclosed, in a letter, 
that the veteran presented to the Veterans Resource Center 
(VRC) in May 1996 on a referral from the VA RO for an 
assessment of PTSD.  She reported that he was in the appeals 
process with a claim for PTSD was in need of evaluation and 
diagnosis for additional documentation.  At the VRC from May 
to September 1996, problem areas were identified as sub-
diagnostic PTSD, benefits, alcohol/drug, and marital/family.  
His treatment plan focused on educating the veteran on the VA 
Medical Center's policies and procedures for referral and 
completing the intake histories.  He was scheduled for once 
weekly individual sessions and attended nine sessions to 
complete this task.

VA outpatient records disclose treatment of the veteran in 
June and July 1996 for PTSD and dysthymia.  In July 1996, he 
complained of a lengthy history of insomnia at night and 
hypersomnia during the day.  He was described as a Vietnam 
combat veteran.  He reported some intrusive thoughts and 
occasional nightmares.

VA outpatient records disclose the veteran was seen in March 
1997.  He had been out of Prozac for two months.  He 
indicated he had been more irritable after he ran out of 
Prozac.  On examination, his mood was "all right".  He had 
a depressed affect.  He was agitated and slightly anxious.  
He had no delusions or hallucinations and no suicidal or 
homicidal thoughts.  Cognition was intact.  The clinical 
assessment was PTSD, severe, with a history of depression.  
In July 1997, he returned after he had run out of medication. 

The veteran testified at a hearing at the RO in April 1997.  
He stated that he was subjected to sniper fire while 
transporting equipment in a convoy.  He also mentioned the 
claimed incident in which soldiers cut off the ears of dead 
enemy soldiers.  He complained of problems sleeping and of 
nightmares.  In addition, certain odors reminded him of 
Vietnam.

The veteran received a VA PTSD examination in July 1997.  The 
examiner reported that the veteran's medical records were 
available and had been reviewed.  The veteran indicated that 
he had been doing extremely well over the past year.  He was 
sleeping better and gave no indication of nightmares.  He was 
married and recently he and his wife went on a Caribbean 
cruise with 80 people in his group.  Socially he appeared to 
be functioning normally.  There was no evidence of extreme 
social withdrawal or avoidance of people.  He saw one of the 
VA psychiatrists intermittently for medication. He reported 
that he originally came to the VA Medical Center because of 
some problems he was having with serious drinking.  He 
admitted to a serious problem with alcohol in the past.  

The only subjective complaint that he had was that he 
presently had some occasional problem with sleep.  He denied 
any problem with depression or nightmares.  He admitted that 
he was doing much better than when he first was out of 
service.  He was a heavy equipment operator in service.  He 
worked building an airbase and some roads during his tour in 
Vietnam.  He was never in a direct combat role.  His airbase 
was under occasional mortar attack but according to his 
report, no one near him was ever injured.  The only specific 
incident he mentioned was that he saw a medic cut off the 
ears of some dead Viet Cong soldiers.  He indicated that he 
was in no danger at this time and there was no evidence that 
he was terrified.  He also mentioned the incident when he was 
in a convoy at night.  According to him they were not fired 
upon and the trip took 30 to 45 minutes.  They came across 
multiple check points which were held by American Forces.  He 
denied any other incident which might have been dangerous or 
horrifying.  While in Saigon, a G.I. was shot but he was a 
good way away and he never knew exactly what might have 
happened.  It was reported that it certainly was not a combat 
situation and could have been a situation of someone getting 
even with the man.  

His behavior during the interview was within normal range.  
He showed full range of effective expression.  He was 
oriented and his speech was of normal rate.  He gave no 
indication of anxiety or tension.  There was no evidence of 
gross cognitive dysfunction.  He denied suicidal and 
homicidal ideation and there was no evidence of psychotic 
symptoms.  There was no evidence of linkage between the 
stressors that he experienced in Vietnam and his present 
functioning.  The veteran was quoted as saying there had been 
nothing much in the last couple of years that bothered him 
from Vietnam.   

Under signs and symptoms of trauma, the examiner indicated 
that the veteran showed no impairment of his thought process 
or his communication.  There was no evidence of delusions or 
hallucinations or inappropriate behavior.  He denied suicidal 
or homicidal thoughts.  He was able to maintain his personal 
hygiene and he worked regularly at a job for 27 years.  He 
was fully orientated and there was no evidence of memory loss 
or mental impairment.  He did suggest some obsessive behavior 
in that he used to check around his house for safety and make 
sure everything was secure.  However, he indicated that he 
did not do that as much as he did in past years.  The rate 
and flow of his speech was normal.  With respect to panic 
attacks, he indicated at one time he would feel extremely 
anxious when he would have a smell or some sound that would 
remind him of Vietnam.  According to his report, that kind of 
thing had not happened in the last couple of years.  He 
denied any significant depression at this time.  There was no 
evidence of impaired impulse control or decrease in 
motivation.  Although he had a history of sleep difficulty, 
especially when he returned to civilian life, this had 
improved dramatically and he now slept much better.

The Minnesota Multiphasic Personality Inventory (MMPI)-II 
results were judged to be valid.  The veteran showed an 
elevation on the depression scale suggesting a mild mood 
disturbance.  Interpersonally he attempted to be reserved, 
controlled and serious. There was no significant evidence of 
trauma related to symptoms on the tests.  On the Beck 
Depression Inventory, he scored 24 in the range of mild to 
moderate depression.  He felt guilty and disgusted with 
himself.  On the Combat exposure scale, he indicated some 
exposure to dangerous duty.  His scale on the PTSD was 105.  
This was below the cut off for probable PTSD, which was 107.  
It was significantly below the mean for veterans with a 
diagnosis of PTSD, which was 130.

The diagnosis under DSM-IV for Axis I was alcohol dependence 
in partial remission.  There was no diagnosis for Axis II.  
In an addendum, it was reported that the veteran was given a 
structured clinical interview for DSM-III.  That instrument 
did show some trauma related symptoms but clinically it was 
clear that those were minimal at the present time.  He did at 
one time have some panic attacks but those had cleared.  In 
conclusion, it seemed that the veteran did experience some 
trauma related symptoms when he returned from Vietnam.  For a 
number of years he had difficulty sleeping and showed some 
other trauma related symptoms.  Over the years this had 
improved significantly, and there were few symptoms that 
remained.  In general, he had functioned extremely well.  He 
continued with a 28 year marriage and been working for Rider 
Rental for 27 years.  Socially, he went to movies and ate 
out.  The examiner stated that there was no present evidence 
that the veteran met the criteria, even minimally, for a 
diagnosis of PTSD.

The veteran testified at the travel board hearing in June 
1998.  His representative contended that while in Vietnam, he 
served with the 93rd Engineers and was attached to the 82nd  
Airborne Division.  When initially asked if he was in combat, 
the veteran replied "not in combat, actually no".  He 
denied hand to hand combat but stated that his base was under 
daily mortar attack.  He claimed darkness was a problem.  He 
indicated that he was in the convoy at night to sneak by 
enemy sniper fire.  He denied that he witnessed any deaths.  
He said he felt guilty and shameful about cutting off body 
parts.  He claimed trouble sleeping and nightmares as well as 
daytime flashbacks of Vietnam.  In the flashbacks he saw the 
faces and the different people who had cut off the body 
parts.  In addition, different odors reminded him of Vietnam.  
He was no longer seeking treatment for his claimed PTSD at 
the VA clinic or elsewhere.  He stated that he was being 
treated by a private neurologist for headaches and he had 
been seen on one occasion in a private hospital for 
headaches.  The representative stated that at the last VA 
examination the veteran was borderline for the diagnosis of 
PTSD.

As a result of the remand, additional VA evidence was 
obtained from the above VRC.  This included the intake 
assessment, outpatients records, and a final assessment in 
December 1996.

In the intake assessment, under the heading of war zone 
history, the veteran reported that he left for Vietnam on 
June 13, 1969 and remained until June 1970.  His MOS was 
73B20 (Heavy Equipment Mechanic).  He served with the 93rd 
Engineers in IV Corps, Dong Tem and the Mekong Delta.  

Under PTSD events, the veteran reported that his first few 
days in Vietnam, he slept through a mortar attack and he 
remembered a change in his sleeping pattern since then.  He 
stated that he did not fire his weapon at the enemy and he 
spent six months on an air base and six months in a tent 
city.  While in the tent city, he had to pull guard duty in 
the village and he was always unsure who the enemy was.  He 
reported that he pulled a gun on a fellow enlisted man who 
was trying to sell a refrigerator.  He did not know why he 
did it.  He felt that he changed since then and was now too 
laid back.

The VRC's outpatient records disclose that the veteran was 
seen on numerous occasions from May 1996 to November 1996 to 
complete his assessment and provide for referrals for 
service-connection claim for PTSD.  On May 7, 1996, he 
completed an intake assessment and PTSD packet.  He reported 
the incident where he put a gun to another soldier's head 
because he wanted to sell the refrigerator.  Upon completion 
of the combat/PTSD packet, his scores were as follows:  3 on 
combat exposure scale; 55 total on impact of events scale 
with 27 on intrusion and 28 on avoidance; 77 on Mississippi 
scale for combat related PTSD.    

In December 1996, a consultant's note disclosed that the 
treatment plan was to offer VRC service to the veteran as 
needed in the future.  Subsequently, he had only telephone 
contact with the VRC.  In July 1997, the veteran's case was 
closed.  

The assessment, dated in December 1996, was that the veteran 
was currently in good health and taking medication for sleep 
and depression and completing the evaluation for PTSD at the 
VA Medical Center.  He reported thinking of his Vietnam 
experiences when he was reminded of it three or four times a 
week.  He reported working for the same company as a mechanic 
for the last 25 years.  He reported that he had been married 
for 27 years and had not had a previous marriage.  His 
motivation for treatment was to complete a history and to be 
referred for a diagnostic assessment from the VA Medical 
Center.  He reported being interested in a Vietnam group if 
it did not conflict with his work schedule. 

Copies of VA outpatient records from June 1996 to July 1997, 
previously of record, were also obtained.

II.  Legal Analysis

Establishing service connection for a disability requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service. 38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. §§ 3.303 and 3.304 (1998); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).  

The United States Court of Veterans Appeals for Veterans 
Claims in Cohen v. Brown, 10 Vet. App. 128, stated that 
Section 5107(a) of title 38, U.S. Code, provides in pertinent 
part: "[A] person who submits a claim for benefits under a 
law administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
The Court has defined a well-grounded claim as follows: "[A] 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
[section 5107(a)]." Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  A well-grounded service-connection claim generally 
requires medical evidence of a current disability; medical 
or, in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of nexus between an in-service injury or disease and 
a current disability. See Caluza v. Brown, 7 Vet.  App. 498, 
506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  For purposes of determining whether a claim is well 
grounded, the evidence is generally presumed to be credible.  
See Robinette v. Brown, 8 Vet.App. 69, 75-76 (1995) (citing 
King v. Brown, 5 Vet.App. 19, 21 (1993)).

In order for a claim for service connection for PTSD to be 
successful there must be (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); (2) 
credible supporting evidence that the claimed inservice 
stressor actually occurred; and (3) a link, established by 
medical evidence, between the current symptoms and the 
claimed inservice stressor.  38 C.F.R. § 3.304(f) (1998) (as 
amended, 64 Fed. Reg. 32807-32808 (June 18, 1999), effective 
March 7, 1997); see also Cohen v. Brown, 10 Vet. App 128 
(1997).

In this case, the veteran has failed to satisfy the first 
element of a well-grounded claim for service connection.  The 
medical evidence does not establish a clear, unequivocal, 
current diagnosis of PTSD.  As the Court has held, there must 
be a clear, unequivocal diagnosis of PTSD for a valid service 
connection claim.  Cohen, 10 Vet. App. 128; see also 
38 C.F.R. § 3.304(f) (1998) (as amended, 64 Fed. Reg. 32807-
32808 (June 18, 1999).  "Unequivocal" is defined in 
WEBSTER'S II NEW COLLEGE DICTIONARY, 1203 (1995), as 
admitting to no doubt or misunderstanding.  

The clinical record does reveal that when the veteran was 
seen in the outpatient clinic during 1996 and early 1997, 
PTSD was diagnosed.  In addition, in May 1996, he was 
referred to a VRC for an assessment of PTSD.  It is 
significant, however, that testing at the VRC only resulted 
in an assessment of sub-diagnostic PTSD.  In addition, the 
letter from the VA social worker at the VRC in October 1996, 
indicated that the VRC's policy was to refer the veteran to 
the VA medical center when a medical diagnosis was needed.  

On the VA PTSD examination, in July 1997, the most recent 
medical evidence of record, the examiner revealed that he had 
reviewed the veteran's medical records prior to the 
examination.  The veteran indicated that he had been doing 
extremely well over the past year and gave no indication of 
nightmares.  The examiner stated that there was no evidence 
of linkage between the stressors the veteran may have 
experienced in Vietnam and his present functioning.  He 
quoted the veteran to the effect that there had been nothing 
too much in the last couple of years bothering him from 
Vietnam.  His score on the Mississippi Scale for PTSD was 105 
which was below the cut off of 107 for PTSD.  The examiner 
stressed that this was significantly below the mean of 130 
for veterans with PTSD.  In addition, his score on the 
Mississippi Scale for the test taken earlier at the VRC was 
only 77.  Furthermore, the VA examiner, in an addendum to the 
VA PTSD examination in July 1997 stated there is no present 
evidence that the veteran, even minimally, met the criteria 
for a diagnosis of PTSD.

Based on the evidence in its entirety, particularly the 
thorough and detailed VA PTSD examination in July 1997, it is 
apparent there is no unequivocal diagnosis of post traumatic 
stress disorder.  On this basis the claim is not well 
grounded.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. §§ 1110 
and 1131 (West 1991); see Degmetich v. Brown, 104 F.3d 1328 
(1997) (holding that Secretary's and Court's interpretation 
of sections 1110 and 1131 of the statute as requiring the 
existence of a present disability for VA compensation 
purposes cannot be considered arbitrary and therefore the 
decision based on that interpretation must be affirmed); see 
also Caluza, 7 Vet. App. at 505; Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v Derwinski, 2 Vet. App. 141, 
143 (1992).  Therefore, since the veteran has failed to 
present competent medical evidence that this claim is 
plausible, that is, he has failed to present medical evidence 
that he currently has PTSD, this claim is not well grounded.

In Epps v. Brown, 9 Vet. App. 341 (1996), the Court stressed 
that Robinette v. Brown, 8 Vet. App. 69 (1995), held that 
38 U.S.C.A. § 5103(a) imposes an obligation upon the 
Secretary to notify an individual of what is necessary to 
complete the application in the limited circumstances where 
there is an incomplete application which references other 
known and existing evidence.  The Court found in Epps, 
however, that the appellant's application was not incomplete 
and the VA was not on notice of the existence of any evidence 
which would have made the claim plausible.  In this case, the 
appellant has not put the VA on notice of the existence of 
any additional evidence concerning treatment for PTSD which 
would have made this claim plausible.


ORDER

The claim for PTSD is not well grounded and is therefore 
denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 

